Citation Nr: 1201925	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel










INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977 and from January 1979 to January 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  The Veteran appealed only the denials of service connection for pes planus and prostate cancer.

When the case was last before the Board in June 2009, the issue of entitlement to service connection for pes planus was denied and the issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The Veteran claims that he is entitled to service connection for prostate cancer because it is the result of exposure to herbicides during active service in Panama.  When the case was previously remanded, it was determined that the Veteran was exposed to herbicides.  Specifically, an August 2011 memorandum from the AMC documents a formal finding of information required corroborating the Veteran's allegation of exposure to herbicides and other pesticides while he was stationed at Fort Clayton in Panama.  The formal finding was based upon an August 2011 letter from the United States Army Public Health Command, which notes that the Entomological Sciences Program, Environmental Health Engineering, Army Institute of Public Health, conducted a records search pertaining to pesticide use at Fort Clayton, Panama from October 6, 1988 to January 2, 1995.  

Based upon the formal finding that the Veteran was exposed to herbicides and other pesticides during active service, the Veteran was afforded a VA examination in September 2011 in order to determine the nature and etiology of his prostate cancer.  The VA examiner indicated in the examination report that although the claims folder was requested, it was not available for review.  Additionally, medical records, although requested, were unavailable to the examiner for review.  The examiner opined that the issue of the Veteran's service connection claim for prostate cancer as secondary to pesticides and herbicides cannot be resolved without resort to mere speculation.  The examiner noted that no information is available to substantiate the Veteran's claim of herbicides or pesticide exposure and in particular, there is no evidence of Agent Orange exposure.  

In October 2011, an addendum medical opinion was obtained.  The addendum opinion reflects that the new VA examiner reviewed the claims file.  The examiner opined that it is less likely than not that the Veteran's prostate cancer was incurred in or caused by the claimed in-service event.  The basis of the opinion is that there is no evidence to substantiate specific exposure to Agent Orange.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2011 VA addendum opinion obtained in this case is inadequate, because although the examiner indicated that the claims file was reviewed, the rationale is inconsistent with the evidence of record.  Specifically, VA has conceded that the Veteran was exposed to certain herbicides and pesticides during active service in Panama.  Agent Orange was not one of the herbicides; however, the claim is not solely based on a claim of Agent Orange exposure.  The examiner failed to address whether the Veteran's prostate cancer is at least as likely as not related to exposure to the herbicides and pesticides that VA has conceded exposure to, in its August 2011 memorandum (formal finding conceding exposure).  
As such, the claims file, to include a copy of this remand, should be returned to the examiner who provided the October 21, 2011 addendum opinion, in order to ask for a clarifying opinion, instructing the examiner to concede that the Veteran was in fact exposed to the herbicides and pesticides listed in the August 31, 2011 AMC memorandum and August 18, 2011 letter from the Department of the Army, U.S. Army Institute of Public Health.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the examiner who provided the October 21, 2011 VA addendum opinion, if he or she is available, and request that he or she review the entire claims file, to include this remand, the service personnel records, the August 31, 2011 memorandum regarding the formal finding corroborating Veteran's allegation of exposure to herbicides and pesticides, the August 18, 2011 letter from the U.S. Army Institute of Public Health, as well as all other medical and lay evidence of record.

The examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's prostate cancer is etiologically related to service, to include his exposure to herbicides and pesticides therein.  The examiner should take note that it has been conceded by VA that the Veteran was, in fact, exposed to herbicides and pesticides during active service.

If the examiner who provided the October 21, 2011 addendum opinion is unavailable, the claims file should be forwarded to another qualified examiner in order to provide the opinion requested above.  If a new examination is deemed necessary, then one should be scheduled.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


